DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,100,840. 

Present Application
US Patent 11,100,840
1. A display panel including a plurality of pixels, the display panel comprising: 

a plurality of light emitting elements configured to constitute each pixel of the plurality of pixels; and 

a plurality of pixel circuits respectively corresponding to the plurality of light emitting elements and configured to drive the plurality of light emitting elements, 

wherein the plurality of pixel circuits comprises a first pixel circuit for driving a first light emitting element among the plurality of light emitting elements and 

a second pixel circuit for driving a second light emitting element among the plurality of light emitting elements, 


wherein each of the plurality of light emitting elements is configured to emit light based on a driving current provided from a corresponding pixel circuit among the plurality of pixel circuits, and 

wherein the first pixel circuit is configured to provide, to the first light emitting element, a first driving current based on a pulse width modulation (PWM) data voltage for a pulse width of the first driving current and a first pulse amplitude modulation (PAM) data voltage for an amplitude of the first driving current, and 

the second pixel circuit is configured to provide, to the second light emitting element, a second driving current based on a second PAM data voltage for an amplitude of the second driving current.

1. A display panel including a plurality of pixels, the display panel comprising: 

a plurality of light emitting elements configured to constitute each pixel of the plurality of pixels; and 

a plurality of pixel circuits respectively corresponding to the plurality of light emitting elements and configured to drive the plurality of light emitting elements, 

wherein the plurality of pixel circuits comprises a first pixel circuit for pulse width modulation (PWM)-driving a first light emitting element among the plurality of light emitting elements and 

a second pixel circuit for pulse amplitude modulation (PAM)-driving a second light emitting element among the plurality of light emitting elements, 

wherein each of the plurality of light emitting elements is configured to emit light based on a driving current provided from a corresponding pixel circuit among the plurality of pixel circuits, and 

wherein the first pixel circuit is configured to provide, to the first light emitting element, a first driving current based on a PWM data voltage for a pulse width of the first driving current and a first PAM data voltage for an amplitude of the first driving current, and 


the second pixel circuit is configured to provide, to the second light emitting element, a second driving current based on a second PAM data voltage for an amplitude of the second driving current.

2. The display panel as claimed in claim 1, wherein: the plurality of light emitting elements comprises a red (R) light emitting element, a green (G) light emitting element, and a blue (B) light emitting element; the first light emitting element corresponds the green light emitting element; and the second light emitting element corresponds to the red light emitting element and the blue light emitting element.
2. The display panel as claimed in claim 1, wherein: the plurality of light emitting elements comprises a red (R) light emitting element, a green (G) light emitting element, and a blue (B) light emitting element; the first light emitting element corresponds the green light emitting element; and the second light emitting element corresponds to the red light emitting element and the blue light emitting element.

3. The display panel as claimed in claim 1, wherein a size of the first pixel circuit is greater than a size of the second pixel circuit.

3. The display panel as claimed in claim 1, wherein a size of the first pixel circuit is greater than a size of the second pixel circuit.

4. The display panel as claimed in claim 1, wherein the first pixel circuit is configured to provide, to the first light emitting element for a time corresponding to the PWM data voltage applied to the first pixel circuit, the first driving current having an amplitude corresponding to the first PAM data voltage applied to the first pixel circuit, and wherein the second pixel circuit is configured to provide, to the second light emitting element, the second driving current having an amplitude corresponding to the second PAM data voltage applied to the second pixel circuit.

4. The display panel as claimed in claim 1, wherein the first pixel circuit is configured to provide, to the first light emitting element for a time corresponding to the PWM data voltage applied to the first pixel circuit, the first driving current having an amplitude corresponding to the first PAM data voltage applied to the first pixel circuit, and wherein the second pixel circuit is configured to provide, to the second light emitting element, the second driving current having an amplitude corresponding to a-the second PAM data voltage applied to the second pixel circuit.
5. The display panel as claimed in claim 4, wherein: a gray scale of light emitted from the first light emitting element is controlled by a time when the first driving current is provided to the first light emitting element according to a magnitude of the PWM data voltage; and a gray scale of light emitted from the second light emitting element is controlled by the amplitude of the second driving current according to a magnitude of the second PAM data voltage.

5. The display panel as claimed in claim 4, wherein: a gray scale of light emitted from the first light emitting element is controlled by a time when the first driving current is provided to the first light emitting element according to a magnitude of the PWM data voltage; and a gray scale of light emitted from the second light emitting element is controlled by the amplitude of the second driving current according to a magnitude of the second PAM data voltage.

6. The display panel as claimed in claim 1, wherein each of the plurality of light emitting elements is a micro light emitting diode (LED).

6. The display panel as claimed in claim 1, wherein each of the plurality of light emitting elements is a micro light emitting diode (LED).

7. The display panel as claimed in claim 1, wherein: the first pixel circuit is configured to change a voltage of a terminal of the first pixel circuit according to a sweep voltage applied to the first pixel circuit to provide, to the first light emitting element, a driving current having a pulse width corresponding to a PWM data voltage; and the sweep voltage is a voltage that is linearly changed from a second voltage after changing from a first voltage to the second voltage.

7. The display panel as claimed in claim 1, wherein: the first pixel circuit is configured to change a voltage of a terminal of the first pixel circuit according to a sweep voltage applied to the first pixel circuit to provide, to the first light emitting element, a driving current having a pulse width corresponding to a PWM data voltage; the sweep voltage is a voltage that is linearly changed from a second voltage after changing from a first voltage to the second voltage.

8. The display panel as claimed in claim 7, wherein the first pixel circuit comprises a transistor and is configured to control the pulse width of the driving current by performing a switching operation of the transistor based on a voltage of a gate terminal of the transistor that is changed according to the sweep voltage.

8. The display panel as claimed in claim 7, wherein the first pixel circuit comprises a transistor and is configured to control the pulse width of the driving current by performing a switching operation of the transistor based on a voltage of a gate terminal of the transistor that is changed according to the sweep voltage.

9. The display panel as claimed in claim 8, wherein the sweep voltage is a voltage that is stepped up from the first voltage to the second voltage before an emission time of the first light emitting element, and then decreases with time from the second voltage during the emission time.


9. The display panel as claimed in claim 8, wherein the sweep voltage is a voltage that is stepped up from the first voltage to the second voltage before an emission time of the first light emitting element, and then decreases with time from the second voltage during the emission time.


10. The display panel as claimed in claim 9, wherein: the voltage of the gate terminal of the transistor increases by a difference between the second voltage and the first voltage as the sweep voltage increases, and decreases from the increased voltage as the sweep voltage decreases; and the pulse width of the driving current is determined based on a time until the decreased voltage of the gate terminal reaches a specific voltage.

10. The display panel as claimed in claim 9, wherein: the voltage of the gate terminal of the transistor increases by a difference between the second voltage and the first voltage as the sweep voltage increases, and decreases from the increased voltage as the sweep voltage decreases; and the pulse width of the driving current is determined based on a time until the decreased voltage of the gate terminal reaches a specific voltage.

11. The display panel as claimed in claim 10, wherein the specific voltage is a voltage determined based on a driving voltage for driving the first pixel circuit.

11. The display panel as claimed in claim 10, wherein the specific voltage is a voltage determined based on a driving voltage for driving the first pixel circuit.

12. The display panel as claimed in claim 7, wherein the difference between the first voltage and the second voltage corresponds to a range of the PWM data voltage for expressing the gray scale of the light emitted from a first inorganic light emitting element.

12. The display panel as claimed in claim 7, wherein the difference between the first voltage and the second voltage corresponds to a range of the PWM data voltage for expressing the gray scale of the light emitted from a first inorganic light emitting element.

13. The display panel as claimed in claim 7, wherein the first pixel circuit is configured to turn on a transistor connected in parallel with a first inorganic light emitting element in a time section including a time point at which a switching operation of the transistor is performed, in order to discharge a leakage current.

13. The display panel as claimed in claim 7, wherein the first pixel circuit is configured to turn on a transistor connected in parallel with a first inorganic light emitting element in a time section including a time point at which a switching operation of the transistor is performed, in order to discharge a leakage current.





14. A driving method of a display panel in which each of a plurality of pixels includes a plurality of light emitting elements and includes a plurality of pixel circuits respectively corresponding to the plurality of light emitting elements for driving the plurality of light emitting elements, the driving method comprising: 

driving a first light emitting element among the plurality of light emitting elements through a first pixel circuit; and 

driving a second light emitting element among the plurality of light emitting elements through a second pixel circuit, 


wherein each of the plurality of light emitting elements emits light based on a driving current provided from a corresponding pixel circuit among the plurality of pixel circuits, and 

wherein the first pixel circuit is configured to provide, to the first light emitting element, a first driving current based on a pulse width modulation (PWM) data voltage for a pulse width of the first driving current and a first pulse amplitude modulation (PAM) data voltage for an amplitude of the first driving current, and 

the second pixel circuit is configured to provide, to the second light emitting element, a second driving current based on a second PAM data voltage for an amplitude of the second driving current.

14. A driving method of a display panel in which each of a plurality of pixels includes a plurality of light emitting elements and includes a plurality of pixel circuits respectively corresponding to the plurality of light emitting elements for driving the plurality of light emitting elements, the driving method comprising: 

pulse width modulation (PWM)-driving a first light emitting element among the plurality of light emitting elements through a first pixel circuit; and 

pulse amplitude modulation (PAM)-driving a second light emitting element among the plurality of light emitting elements through a second pixel circuit, 

wherein each of the plurality of light emitting elements emits light based on a driving current provided from a corresponding pixel circuit among the plurality of pixel circuits, and 

wherein the first pixel circuit is configured to provide, to the first light emitting element, a first driving current based on a PWM data voltage for a pulse width of the first driving current and a first PAM data voltage for an amplitude of the first driving current, and 


the second pixel circuit is configured to provide, to the second light emitting element, a second driving current based on a second PAM data voltage for an amplitude of the second driving current.

15. The driving method as claimed in claim 14, wherein: the plurality of light emitting elements comprises a red (R) light emitting element, a green (G) light emitting element, and a blue (B) light emitting element; the first light emitting element corresponds to the green light emitting element; and the second light emitting element corresponds to the red light emitting element and the blue light emitting element.

15. The driving method as claimed in claim 14, wherein: the plurality of light emitting elements comprises a red (R) light emitting element, a green (G) light emitting element, and a blue (B) light emitting element; the first light emitting element corresponds to the green light emitting element; and the second light emitting element corresponds to the red light emitting element and the blue light emitting element.

16. The driving method as claimed in claim 14, wherein a size of the first pixel circuit is greater than a size of the second pixel circuit.

16. The driving method as claimed in claim 14, wherein a size of the first pixel circuit is greater than a size of the second pixel circuit.

17. The driving method as claimed in claim 14, wherein the PWM-driving comprises providing, by the first pixel circuit to the first light emitting element for a time corresponding to the PWM data voltage applied to the first pixel circuit, the first driving current having an amplitude corresponding to the first PAM data voltage applied to the first pixel circuit, and wherein the PAM-driving comprises providing, by the second pixel circuit to the second light emitting element, the second driving current having an amplitude corresponding to the second PAM data voltage applied to the second pixel circuit.

17. The driving method as claimed in claim 14, wherein the PWM-driving comprises providing, by the first pixel circuit to the first light emitting element for a time corresponding to the PWM data voltage applied to the first pixel circuit, the first driving current having an amplitude corresponding to the first PAM data voltage applied to the first pixel circuit, and wherein the PAM-driving comprises providing, by the second pixel circuit to the second light emitting element, the second driving current having an amplitude corresponding to the second PAM data voltage applied to the second pixel circuit.

18. The driving method as claimed in claim 17, wherein: a gray scale of light emitted from the first light emitting element is controlled by a time when the first driving current is provided to the first light emitting element according to a magnitude of the PWM data voltage; and a gray scale of light emitted from the second light emitting element is controlled by the amplitude of the second driving current according to a magnitude of the second PAM data voltage.

18. The driving method as claimed in claim 17, wherein: a gray scale of light emitted from the first light emitting element is controlled by a time when the first driving current is provided to the first light emitting element according to a magnitude of the PWM data voltage; and a gray scale of light emitted from the second light emitting element is controlled by the amplitude of the second driving current according to a magnitude of the second PAM data voltage.

19. The driving method as claimed in claim 14, wherein each of the plurality of light emitting elements is a micro LED.

19. The driving method as claimed in claim 14, wherein each of the plurality of light emitting elements is a micro LED.

20. The driving method as claimed in claim 14, wherein: the PWM-driving comprises changing, by the first pixel circuit, a voltage of a terminal of the first pixel circuit according to a sweep voltage applied to the first pixel circuit to provide, to the first light emitting element, a driving current having a pulse width corresponding to a PWM data voltage; and the sweep voltage is a voltage that is linearly changed from a second voltage after changing from a first voltage to the second voltage.

20. The driving method as claimed in claim 14, wherein: the PWM-driving comprises changing, by the first pixel circuit, a voltage of a terminal of the first pixel circuit according to a sweep voltage applied to the first pixel circuit to provide, to the first light emitting element, a driving current having a pulse width corresponding to a PWM data voltage; and the sweep voltage is a voltage that is linearly changed from a second voltage after changing from a first voltage to the second voltage.


21. The driving method as claimed in claim 20, wherein the PWM-driving further comprises controlling, by the first pixel circuit, the pulse width of the driving current by performing a switching operation of a transistor, of the first pixel circuit, based on a voltage of a gate terminal of the transistor that is changed according to the sweep voltage.

21. The driving method as claimed in claim 20, wherein the PWM-driving further comprises controlling, by the first pixel circuit, the pulse width of the driving current by performing a switching operation of a transistor, of the first pixel circuit, based on a voltage of a gate terminal of the transistor that is changed according to the sweep voltage.

22. The driving method as claimed in claim 21, wherein the sweep voltage is a voltage that is stepped up from the first voltage to the second voltage before an emission time of the first light emitting element, and then decreases with time from the second voltage during the emission time.

22. The driving method as claimed in claim 21, wherein the sweep voltage is a voltage that is stepped up from the first voltage to the second voltage before an emission time of the first light emitting element, and then decreases with time from the second voltage during the emission time.

23. The driving method as claimed in claim 22, wherein: the voltage of the gate terminal of the transistor increases by a difference between the second voltage and the first voltage as the sweep voltage increases, and decreases from the increased voltage as the sweep voltage decreases; and the pulse width of the driving current is determined based on a time until the decreased voltage of the gate terminal reaches a specific voltage.

23. The driving method as claimed in claim 22, wherein: the voltage of the gate terminal of the transistor increases by a difference between the second voltage and the first voltage as the sweep voltage increases, and decreases from the increased voltage as the sweep voltage decreases; and the pulse width of the driving current is determined based on a time until the decreased voltage of the gate terminal reaches a specific voltage.

24. The driving method as claimed in claim 23, wherein the specific voltage is a voltage determined based on a driving voltage for driving the first pixel circuit.

24. The driving method as claimed in claim 23, wherein the specific voltage is a voltage determined based on a driving voltage for driving the first pixel circuit.

25. The driving method as claimed in claim 14, wherein the difference between the first voltage and the second voltage corresponds to a range of the PWM data voltage for expressing the gray scale of the light emitted from a first inorganic light emitting element.

25. The driving method as claimed in claim 14, wherein the difference between the first voltage and the second voltage corresponds to a range of the PWM data voltage for expressing the gray scale of the light emitted from a first inorganic light emitting element.

26. The driving method as claimed in claim 14, wherein the PWM-driving comprises turning on, by the first pixel circuit, a transistor connected in parallel with a first inorganic light emitting element in a time section including a time point at which a switching operation of the transistor is performed, in order to discharge a leakage current.
26. The driving method as claimed in claim 14, wherein the PWM-driving comprises turning on, by the first pixel circuit, a transistor connected in parallel with a first inorganic light emitting element in a time section including a time point at which a switching operation of the transistor is performed, in order to discharge a leakage current.





Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-26 of the present application overlap and encompass the scope of claims 1-26 of US Patent 11,100,840, and vice-versa.  Therefore, it would be obvious to a person of ordinary skill in the art to broaden the scope of claims 1-26 of US Patent 11,100,840 to that of claims 1-26 of the present application, or vice-versa, for the well-known purpose of having a broader scope of patent protection, and consequently, more products in the industrial applicability which are patent protected.

Allowable Subject Matter
Subject to the double patenting above, claims 1-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to independent claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  A display panel including a plurality of pixels, the display panel comprising: 
a plurality of light emitting elements configured to constitute each pixel of the plurality of pixels; and a plurality of pixel circuits respectively corresponding to the plurality of light emitting elements and configured to drive the plurality of light emitting elements, 
wherein the plurality of pixel circuits comprises a first pixel circuit for driving a first light emitting element among the plurality of light emitting elements and a second pixel circuit for driving a second light emitting element among the plurality of light emitting elements, 
wherein each of the plurality of light emitting elements is configured to emit light based on a driving current provided from a corresponding pixel circuit among the plurality of pixel circuits, and 
wherein the first pixel circuit is configured to provide, to the first light emitting element, a first driving current based on a pulse width modulation (PWM) data voltage for a pulse width of the first driving current and a first pulse amplitude modulation (PAM) data voltage for an amplitude of the first driving current, and 
the second pixel circuit is configured to provide, to the second light emitting element, a second driving current based on a second PAM data voltage for an amplitude of the second driving current.

As to independent claim 14, claim 14 is allowable for similar reasoning given above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
04/07/2022